United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Sault Saint Marie, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-662
Issued: August 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 18, 2007 appellant filed a timely appeal of an August 24, 2007 decision of
the Office of Workers’ Compensation Programs, which suspended his compensation benefits
effective September 2, 2007 based on his failure to attend a second opinion medical examination.
He also appealed from an October 22, 2007 decision, which suspended his compensation
benefits based on his failure to submit a Form CA-1032, as required. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether the Office properly suspended appellant’s compensation
benefits effective September 2, 2007, under 5 U.S.C. § 8123(d), on the grounds that he failed to
submit to a scheduled medical examination; and (2) whether the Office properly suspended
appellant’s compensation benefits for failure to submit a CA-1032 form when requested.

FACTUAL HISTORY
On August 2, 1989 appellant, then a 22-year-old emergency firefighter, sustained injury
when he was struck by a rock on the right knee causing him to fall on his right side. The Office
accepted his claim for a right patella subluxation and patella chondromalacia with surgery in
1990. Appellant stopped work on August 2, 1989 and did not return. The Office paid
appropriate wage-loss compensation and medical benefits. In a decision dated September 2,
1994, the Board affirmed an Office decision reducing his compensation benefits under section
8113(b) based on appellant’s failure to cooperate with vocational rehabilitation.1 The facts of the
case, as set forth in the prior decision, are incorporated herein by reference.
By letter dated March 19, 2007, the Office advised appellant that a second opinion
medical evaluation was necessary and that he would be made aware of the details by separate
notice.2 By letter dated June 25, 2007, it informed appellant that it contracted out the scheduling
of medical evaluations and that he would be contacted by the contract company once it
rescheduled his appointment.
By letter dated June 27, 2007, appellant was informed by QTC Medical Associates
(QTC) that an appointment for a second opinion examination was scheduled for August 8, 2007
with Dr. A. Creig MacArthur, a Board-certified orthopedic surgeon. The notice indicated that
there would be no charge to appellant to attend this examination.
On August 9, 2007 appellant contacted QTC to advise that he could not make his second
opinion appointment because he had received a telephone call which required him to go to Idaho.
He did not advise how long he would be gone or provide any contact information in Idaho.
On August 10, 2007 the Office issued a notice of proposed suspension of compensation
based on his failure to attend the August 8, 2007 medical appointment. Appellant was provided
14 days in which to submit a valid reason for failing to submit the scheduled examination. If he
did not show good cause, his entitlement to compensation would be suspended under 5 U.S.C.
§ 8123(d) until he attended and cooperated fully with the examination. Although appellant
contacted QTC and advised that he was required to go to Idaho, the circumstances of his
departure were not sufficiently explained.
On August 15, 2007 the Office sent appellant a Form CA-1032 to complete pertaining to
his receipt of compensation. He was asked to report any employment, volunteer work, and status
of dependents and receipt of any other federal benefits or payments. Appellant was advised to
return the statement within 30 days, otherwise his benefits would be suspended in accordance
with 20 C.F.R. § 10.528.

1

45 ECAB 902 (1994).

2

Appellant was initially referred for evaluation with Dr. Alfred C. Lotman, a Board-certified orthopedic surgeon.
However, as he was in the process of relocating to Utah, notice of the appointment was not received in a timely
manner.

2

By decision dated August 24, 2007, the Office finalized the August 10, 2007 notice of
proposed suspension of compensation under 5 U.S.C. § 8123(d) effective September 2, 2007. It
was noted that appellant failed to attend an examination and did not provide information to
support his nonattendance.3
By letter dated September 18, 2007, the Office informed appellant that he had not
responded to the CA-1032 form request for earnings and dependency information. It advised
appellant that if he did not complete and return the form within 30 days of the date of the letter,
his compensation benefits would be suspended as provided at 20 C.F.R. § 10.528. Appellant did
not respond.
By decision dated October 22, 2007, the Office suspended appellant’s compensation
benefits as of October 28, 2007 based on his failure to report earnings and employment
information as required. It noted that, if appellant completed and returned an enclosed copy of
the CA-1032 form, his compensation benefits would be restored retroactively to October 28,
2007 provided that he complied with the attendance of the second opinion examination.
LEGAL PRECEDENT -- ISSUE 1
Section 8123 of the Federal Employees’ Compensation Act authorizes the Office to
require an employee, who claims disability as a result of federal employment, to undergo a
physical examination as it deems necessary.4 The determination of the need for an examination,
the type of examination and choice of locale and the choice of medical examiners are matters
within the province and discretion of the Office.5 The Office’s federal regulations, at section
10.320, provide that a claimant must submit to examination by a qualified physician as often and
at such time and place as the Office considers reasonably necessary.6 Section 8123(d) of the Act
and section 10.323 of the Office’s regulations provide that if an employee refuses to submit to or
obstructs a directed medical examination his or her compensation is suspended until the refusal
or obstruction ceases.7 However, before the Office may invoke these provisions, the employee is
provided a period of 14 days within which to present in writing his or her reasons for the refusal
or obstruction.8 If good cause for the refusal or obstruction is not established, entitlement to
compensation is suspended in accordance with section 8123(d) of the Act.9
3

Following issuance of this decision, appellant submitted a September 11, 2007 letter addressing the suspension
of his benefits under section 8123(d). The Board notes that, as the Office did not consider this evidence, it may not
be reviewed by the Board for the first time on appeal. See 20 C.F.R. § 501.2(c).
4

5 U.S.C. § 8123(a).

5

S.B., 58 ECAB ___ (Docket No. 06-1838, issued January 11, 2007); James C. Talbert, 42 ECAB 974 (1991).

6

20 C.F.R. § 10.320; see Dana D. Hudson, 57 ECAB 298 (2006).

7

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323. See Sharon Handy, 57 ECAB 446 (2006).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
9

Id.; see Scott R. Walsh, 56 ECAB 353 (2005); Raymond C. Dickison, 48 ECAB 646 (1997).

3

ANALYSIS -- ISSUE 1
On June 27, 2007 appellant was advised that a second opinion medical examination was
scheduled for August 8, 2007. The record reflects that he did not attend the appointment.
However, on August 9, 2007, appellant contacted QTC to advise that he had received a telephone
call that required him to go to Idaho. No other information for his failure to attend the medical
examination was provided. On August 10, 2007 the Office properly advised appellant of his
failure to attend the August 8, 2007 medical appointment and provided 14 days to submit a valid
reason for his failure to attend. No timely response was forthcoming.10 By decision dated
August 24, 2007, the Office suspended his compensation benefits, effective September 2, 2007,
pursuant to section 8123(d) of the Act.11
Appellant’s refusal to submit to the scheduled medical examination warrants suspension
of compensation unless he can establish good cause for his failure to attend.12 On August 10,
2007 the Office allowed appellant 14 days to provide a valid reason for failing to submit to the
examination. Appellant was properly informed that if he did not show good cause, his
entitlement to compensation would be suspended until he fully cooperated with the examination.
As noted, he did not file a timely response. Therefore, he did not establish good cause for not
attending the scheduled medical examination and the Office properly suspended his benefits.
LEGAL PRECEDENT -- ISSUE 2
Under section 10.528 of the Office’s implement federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.13 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until the Office receives the requested
report. At that time, the Office will reinstate compensation retroactive to the date of suspension
if the employee remains entitled to compensation.14
ANALYSIS -- ISSUE 2
On August 15, 2007 the Office requested that appellant complete and return an CA-1032
form concerning the status of his employment and any dependents. The record reflects that the
Office’s letter was properly addressed and sent to appellant’s residence. Appellant did not return
a completed CA-1032 form to the Office within the time period allowed. As he failed to
complete and return the form to the Office, it properly suspended his wage-loss compensation
pursuant to the implementing federal regulations.
10

See supra note 3.

11

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.

12

See supra note 6.

13

20 C.F.R. § 10.528.

14

Id.; see also 20 C.F.R. § 10.525; Robert A. Robbins, Docket No. 05-728 (issued July 15, 2005).

4

On appeal, appellant contends that he was not provided a notice of appeal rights as an
attachment to the September 2, 2007 decision or a response to his September 11, 2007 letter,
which he contends served as an exercise of his appellate rights. The Board notes that the record
contains a copy of the September 2, 2007 decision complete with an attached notice of appeal
rights. The evidence therefore does not support his contention that he was not properly apprised
of his appellate rights by the Office. As noted, his September 11, 2007 letter is new evidence
which may not be reviewed by the Board for the first time on appeal.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits
effective September 2, 2007 based on his failure to submit to a scheduled medical examination.
The Board also finds that the Office properly suspended appellant’s compensation benefits based
on his failure to timely submit a completed CA-1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 22 and August 24, 2007 are affirmed.
Issued: August 26, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

